NO. 07-10-00045-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                     APRIL 13, 2010


                IN RE TURPEN INSURANCE AGENCY, INC., RELATOR


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ON MOTION TO DISMISS

        Relator Turpen Insurance Agency, Inc., has filed a motion to dismiss its petition

for writ of mandamus currently pending before us. According to the motion, the parties

to the underlying litigation have reached a settlement. Attached to the motion is a copy

of an order signed by the trial court, dismissing the underlying litigation. Because the

motion does not contain a certificate of conference, we withheld its determination for ten

days.    Tex. R. App. P. 10.1(a)(5) & 10.3(a).      During this period, no party filed a

response.


        Accordingly, the motion to dismiss is granted and the original proceeding is

dismissed.    Tex. R. App. P. 42.1(a)(1).     Relator’s pending motion for leave to file

privileged documents under seal is dismissed as moot. Costs of the original proceeding

are taxed against relator.    Tex. R. App. P. 42.1(d).     Having dismissed the original

proceeding at relator’s request, we will not entertain a motion for rehearing.



                                                        James T. Campbell
                                                             Justice